Citation Nr: 1124738	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for frostbite of the right hand.

2.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and from January to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  By a rating action in June 2005, the RO denied the Veteran's claim for a rating in excess of 20 percent for duodenal ulcer.  The Veteran perfected a timely appeal to that decision.  Subsequently, in January 2007, the RO increased the evaluation for duodenal ulcer from 20 percent to 30 percent, effective January 13, 2005.  By a rating action in June 2008, the RO denied a claim of entitlement to service connection for right hand frostbite.  The Veteran perfected a timely appeal to that decision.  

By a rating action in May 2009, the RO increased the evaluation for depressive disorder from 20 percent to 30 percent, effective July 9, 2008.  The Veteran perfected an appeal of the rating assigned for his depressive disorder.  

In July 2010, the Board remanded the case to the RO for further evidentiary development.  

On April 19, 2011, the Veteran, his wife and son appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.  

At the April 2011 Board hearing, the Veteran raised the claims of clear and unmistakable error in the January 2007 rating decision which awarded a 20 percent rating for his depressive disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  Those issues have not been developed for appellate review and are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (noting that the Board does not have jurisdiction of issues not yet adjudicated by the RO).  

The issue of entitlement to a rating in excess of 30 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At a hearing before the Board in April 2011, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of service connection for frostbite of the right hand, and entitlement to a rating in excess of 30 percent for duodenal ulcer.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive appeal concerning the claims of entitlement to service connection for frostbite of the right hand, and entitlement to a rating in excess of 30 percent for duodenal ulcer; therefore, the Board does not have jurisdiction to consider the merits of those claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2010).  

By a rating action in June 2005, the RO denied the Veteran's claim for a rating in excess of 20 percent for duodenal ulcer.  A notice of disagreement (NOD) with that determination was received in July 2005, and a statement of the case (SOC) was issued in May 2006.  The Veteran perfected an appeal of the above rating decision by filing a substantive appeal (VA Form 9) in May 2006.  Subsequently, in a rating action in January 2007, the RO increased the evaluation for duodenal ulcer from 20 percent to 30 percent, effective January 13, 2005.  By a rating action in June 2008, the RO denied a claim of entitlement to service connection for right hand frostbite.  An NOD with that determination was received in July 2008, and an SOC was issued in October 2008.  The Veteran perfected an appeal of the June 2008 rating decision by filing a substantive appeal (VA Form 9) in November 2008.  At his personal hearing in April 2011, the Veteran withdrew the issues of entitlement to service connection for frostbite of the right hand, and entitlement to a rating in excess of 20 percent for duodenal ulcer.  

Thus, the Board finds that the Veteran withdrew his appeal as to the issues of entitlement to service connection for frostbite of the right hand, and entitlement to a rating in excess of 20 percent for duodenal ulcer.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters and they are dismissed.  


ORDER

The claim of entitlement to service connection for right hand frostbite is dismissed.  

The claim of entitlement to a rating in excess of 30 percent for duodenal ulcer is dismissed.  


REMAND

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The Veteran is seeking a rating in excess of 30 percent for depressive disorder.  The Board has determined that additional development is necessary prior to completion of its appellate review of the claim for the following reasons.  The evidence currently on record is insufficient for the purpose of ascertaining the severity of the Veteran's depressive disorder.  

At his personal hearing in April 2011, the Veteran maintained that the symptoms of his depressive disorder have gotten worse.  The Veteran reported that he cries a lot.  He also reported difficulty sleeping, nightmares, and occasional hallucinations.  The Veteran indicated that he gets very depressed.  The Veteran's son testified that his father has no friends because he is temperamental; he noted that the Veteran has frequent anger outbursts.  He also reported that the Veteran is easily irritated   The Veteran indicated that he has difficulty controlling his anger; he stated that he becomes irritated to the point of being violent both with himself as well as with others.  The Veteran related that he last worked full time in 2000.  

The Veteran also testified that he has been on Social Security Disability for the last 6 years (since approximately 2005); he stated that his award was partly based on his depression.  However, no records from the Social Security Administration (SSA) have been requested or associated with the claim file. Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c) (3); 38 C.F.R. § 3.159(c) (2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, attempts should be made to obtain the SSA records.  38 C.F.R. § 3.159(c) (2).  

In light of the Veteran's allegation that his service- connected depressive disorder has worsened since his most recent VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, in order to accurately assess the severity of the Veteran's depressive disorder, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions:

1.  The RO should contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  

2.  The RO should obtain and associate with the claims file copies of all records of treatment provided for depressive disorder at the Orlando VA Healthcare Center from April 2010 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected depressive disorder.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should report all signs and symptoms necessary for rating the Veteran's depressive disorder under the applicable rating criteria.  The examiner should also comment as to the impact of depressive disorder on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should re- adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


